MINTON, C.J.,
Concurring, In Part, and Dissenting, In Part:
I agree with the majority that the trial court erroneously prohibited the Sawyers from paving, graveling, or otherwise materially changing the condition of the roadway. But I disagree with the majority’s conclusion that the trial court improperly limited the Sawyers’ use of the road to personal use. “The general rule is that an easement owner can make only such use of an easement as is reasonably necessary to accomplish the purpose for which the easement was granted....”7 Here, the easement granted a right-of-way for a road that was historically used to service a separate farm. The easement was not specifically limited to the easement owners’ personal use, but even “an easement in general terms is limited to a use as little burdensome to the servient estate as possible for the use contemplated.”8 I would follow the rule established by precedent that “[e]asements may not be enlarged on or extended so as to increase the burden on or interfere with the ser-vient estate.”9 Because use of the easement for commercial purposes other than the passage of farm equipment would overly burden the servient estate, the trial court properly limited the Sawyers’ use of the easement to personal use.
CUNNINGHAM, J., joins.

. 28A C.J.S. Easements § 213 (2012) (citations omitted).


. Id. (citation omitted).


. Commonwealth, Dep’t of Fish & Wildlife Res. v. Garner, 896 S.W.2d 10, 14 (Ky.1995) (citation omitted).